                                         Case 2:21-cv-00487-APG-DJA Document 32 Filed 05/11/21 Page 1 of 3



                                 1   Elijah L. Milne, Nevada Bar No. 13196
                                     eli.milne@dentons.com
                                 2   Timothy O. Hemming, Nevada Bar No. 14375
                                     tim.hemming@dentons.com
                                 3   DENTONS DURHAM JONES PINEGAR P.C.
                                     192 East 200 North, 3rd Floor
                                 4   St. George, UT 84770
                                     Telephone: 435 674 0400
                                 5   Facsimile: 435 628 1610
                                 6   Mark Hanover, pro hac vice pending
                                     mark.hanover@dentons.com
                                 7   Jacqueline A. Giannini, pro hac vice
                                     jacqui.giannini@dentons.com
                                 8   DENTONS US LLP
                                     233 South Wacker Drive, Suite 5900
                                 9   Chicago, IL 60606-6361
                                     Telephone: 312 876 8000
                                10   Facsimile: 312 876 7934
                                     Attorneys for Defendants
                                11
Dentons Durham Jones Pinegar




                                     Michael D. Rawlins, Nevada Bar No. 5467
192 East 200 North, 3rd Floor
  Telephone: 435 674 0400




                                12   3333 E. Serene Ave. Suite 130
    St. George, UT 84770




                                     Henderson, NV. 89074
                                13   Designated solely for service pursuant to LR IA 11-1(b)
                                14                               UNITED STATES DISTRICT COURT
                                15                                      DISTRICT OF NEVADA
                                16
                                     ERIKA SMITH, individually and on behalf of all
                                17   those similarly situated,
                                                                                               No. 2:21-cv-00487 -APG-DJA
                                18                 Plaintiff,

                                19          vs.                                                NOTICE OF DEATH OF COUNSEL
                                                                                               FOR DEFENDANT
                                20   ALLSTATE FIRE AND CASUALTY
                                     INSURANCE COMPANY, ALLSTATE
                                21   INDEMNITY COMPANY, ALLSTATE
                                     INSURANCE COMPANY, ALLSTATE
                                22   NORTHBROOK INDEMNITY COMPANY,
                                     ALLSTATE PROPERTY AND CASUALTY
                                23   INSURANCE COMPANY, ALLSTATE
                                     VEHICLE AND PROPERTY INSURANCE
                                24   COMPANY, DOES 1 through 10,

                                25                 Defendants.

                                26

                                27

                                28

                                                                                    1
            Case 2:21-cv-00487-APG-DJA Document 32 Filed 05/11/21 Page 2 of 3




            Defendants, by and through undersigned counsel, regrettably give notice that attorney Richard
 1

 2   L. Fenton, admitted pro hac vice, has passed away, and request that Mr. Fenton be removed as

 3   counsel of record and cease receiving filings in this case.

 4

 5
      Dated: May 11, 2021
 6                                                           /s/ Timothy O. Hemming
                                                             Elijah L. Milne, Nevada Bar No. 13196
 7                                                           eli.milne@dentons.com
                                                             Timothy O. Hemming, Nevada Bar No. 14375
 8                                                           tim.hemming@dentons.com
                                                             DENTONS DURHAM JONES PINEGAR P.C.
 9                                                           192 East 200 North, 3rd Floor
                                                             St. George, UT 84770
10                                                           Telephone: 435 674 0400
                                                             Facsimile: 435 628 1610
11
                                                             Mark Hanover, pro hac vice pending
12                                                           mark.hanover@dentons.com
                                                             Jacqueline A. Giannini, pro hac vice
13                                                           jacqui.giannini@dentons.com
                                                             DENTONS US LLP
14                                                           233 South Wacker Drive, Suite 5900
                                                             Chicago, IL 60606-6361
15                                                           Telephone: 312 876 8000
                                                             Facsimile: 312 876 7934
16                                                           Attorneys for Defendants
17

18

19
                    IT IS SO ORDERED.
20
                    DATED: May 12, 2021
21

22
                    __________________________________
23                  DANIEL J. ALBREGTS
                    UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                         2
           Case 2:21-cv-00487-APG-DJA Document 32 Filed 05/11/21 Page 3 of 3



                                     CERTIFICATE OF SERVICE
 1
            I, Timothy O. Hemming, hereby certify that on this 11th day of May, 2021, I caused to be
 2

 3   served the foregoing NOTICE OF DEATH OF COUNSEL FOR DEFENDANT on all counsel of

 4   record via the Court’s CM/ECF service system.

 5

 6                                                          /s/ Timothy O. Hemming
                                                            Timothy O. Hemming, Esq.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
